Opinion by
White, J.
§ 539. Injunction; where judgment is void for want of legal service. ' There being no legal service, the original judgment was void. This, however, would not neces*271sarily dispose of the injunction case in the county court, but upon proper pleadings the correct practice was for said court to retain jurisdiction, try the case and render judgment on the original cause of action, if the plaintiff was legally entitled to it on the merits. [Witt v. Kaufman, 25 Tex. Sup. 384.]
December 20, 1878.
Reversed and remanded.